Per Curiam.

This court finds that respondent committed the disciplinary violations identified by the board. Accordingly, this court adopts the board’s recommendations. Respondent is hereby publicly reprimanded for the misconduct found by the board in D.D. No. 86-22. It is further ordered that respondent be indefinitely suspended from the practice of law in the state of Ohio for the misconduct found by the board in D.D. No. 87-3. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas and H. Brown, JJ., concur.
Wright, J., concurs in judgment only.